 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT DENNIS SHERROD,                            Case No. 1:19-cv-01075-LJO-JDP
12                      Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS PETITION
13           v.
                                                        ECF No. 1
14    E. OREGEL,
                                                        ORDER DENYING MOTION TO APPOINT
15                      Respondent.                     COUNSEL
16                                                      ECF No. 3
17

18          Petitioner Albert Dennis Sherron, a state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2254, ECF No. 1, and appointment of counsel, ECF No. 3. The matter
20   is before the court for preliminary review under Rule 4 of the Rules Governing Section 2254
21   Cases. Under Rule 4, we must examine the habeas corpus petition and order a response unless it
22   “plainly appears” that no relief is warranted. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th
23   Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Because petitioner has
24   failed to state a cognizable habeas claim, we recommend that the petition be dismissed and that
25   the motion for appointment of counsel be denied.
26
27

28
                                                        1
 1   Failure to State Cognizable Habeas Claim

 2          Petitioner submitted two habeas petition forms in the same filing. The court will consider

 3   them together. Petitioner did not provide grounds for his habeas petition on the first form. ECF

 4   No. 1. On the second form, he states that Peace Officer Oregel violated his Eighth and

 5   Fourteenth Amendment rights by filing a “bogus” disciplinary report against him. ECF No. 1 at

 6   9, 20. He claims that Oregel saw another inmate attack him in an incident that caused him

 7   “serious brain damage.” Id.

 8          Habeas relief is the exclusive remedy for a prisoner challenging the fact or duration of his

 9   confinement and seeking an immediate or accelerated release. See Heck v. Humphrey, 512 U.S.

10   477, 481 (1994) (citing Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973)). Here, petitioner does

11   not argue that the disciplinary report increased his sentence, and he does not in any way challenge

12   the fact or duration of his confinement. Therefore, this court lacks jurisdiction over his claim and

13   cannot grant habeas relief. See Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc)

14   (explaining challenges to the validity of confinement or to particulars affecting its duration are the

15   province of habeas corpus).1

16   Motion for Counsel

17          Petitioner also moves for the appointment of counsel, stating that he lacks the funds to

18   hire an attorney. ECF No. 3. A petitioner in a habeas proceeding does not have an absolute right

19   to counsel. See Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958) (“The Sixth Amendment

20   has no application here . . . .”). There are three specific circumstances in which appointment of
21   counsel is required in habeas proceedings. First, appointment of counsel is required for an

22   indigent person seeking to vacate or set aside a death sentence in post-conviction proceedings

23   under 28 U.S.C §§ 2254 or 2255. See 18 U.S.C. § 3599(a)(2). Second, appointment of counsel

24   may be required if an evidentiary hearing is warranted. See R. Governing § 2254 Cases 8(c).

25   1
       Although petitioner cannot seek habeas relief for his claim, he may be able to seek relief based
26   on the circumstances of his confinement in an action under 42 U.S.C. § 1983. See Muhammad v.
     Close, 540 U.S. 749, 750 (2004). Although petitioner’s false disciplinary report claim is not
27   likely to be cognizable in a § 1983 action, claims that an officer failed to protect an inmate from
     harm may be cognizable. To the extent petitioner wishes to seek recourse from the actions or
28   inactions of Officer Oregel which led to his physical injuries, he is free to file a § 1983 complaint.
                                                        2
 1   Third, appointment of counsel may be necessary for effective discovery. See id. at 6(a). None of

 2   these situations is present here.

 3           This court is further authorized to appoint counsel for an indigent petitioner in a habeas

 4   corpus proceeding if the court determines that the interests of justice require the assistance of

 5   counsel. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B).

 6   However, “[i]ndigent state prisoners applying for habeas corpus relief are not entitled to

 7   appointed counsel unless the circumstances of a particular case indicate that appointed counsel is

 8   necessary to prevent due process violations.” Chaney, 801 F.2d at 1196. In assessing whether to

 9   appoint counsel, the court evaluates the petitioner’s likelihood of success on the merits as well as

10   the ability of the petitioner to articulate his claims without counsel, considering the complexity of

11   the legal issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

12           We cannot conclude at this point that counsel is necessary to prevent a due process

13   violation. The legal issues currently involved are not exceptionally complicated, petitioner is able

14   to articulate his claims, and petitioner has not demonstrated a likelihood of success on the merits.

15   Accordingly, we find that appointed counsel is not necessary to guard against a due process

16   violation and that the interests of justice do not require the appointment of counsel at this time.

17   Order

18           Petitioner’s motion to appoint counsel is denied. ECF No. 3.

19   Findings and Recommendations

20           We recommend that the court dismiss the petition and decline to issue a certificate of
21   appealability. Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for

22   the United States District Court, Eastern District of California, we submit the findings and

23   recommendations to the U.S. district court judge presiding over the case. Within fourteen days of

24   the service of the findings and recommendations, any party may file written objections to the

25   findings and recommendations. That document must be captioned “Objections to Magistrate

26   Judge’s Findings and Recommendations.” The presiding district judge will then review the
27   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

28
                                                        3
 1   IT IS SO ORDERED.
 2

 3   Dated:     February 13, 2020
                                    UNITED STATES MAGISTRATE JUDGE
 4

 5
     No. 206.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    4
